Dismissed and Memorandum Opinion filed April 22, 2004








Dismissed and Memorandum Opinion filed April 22, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00102-CV
____________
 
FIRST INTERCHANGE MOTELS, INC., Appellant
 
V.
 
HOUSTON INDEPENDENT SCHOOL
DISTRICT, ET AL., Appellees
 

 
On Appeal from the
113th District Court
Harris County,
Texas
Trial Court Cause No. 03‑36586
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed January 14, 2004.[1]  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On March 24, 2004, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 22, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
 




[1]  This may be an
appeal de novo to the 113th District Court from a tax master.  See, e.g., City of Houston v. Alief I.S.D.,
117 S.W.3d 913 (Tex. App.CHouston [14th Dist.] 2003, no pet.).  Appellant filed a notice of appeal in the
113th to Athe District Court de novo.@ Further, the court reporter notified this court that
the case was Aa tax suit and was tried in the Harris County Tax
Court.@  However, we
cannot verify the procedural history of the case without a clerk=s record.